 In the Matter of ARMOUR & COMPANYandLOCAL 261,MEAT CUTTERS UNIONCase No. R-143CERTIFICATION OF REPRESENTATIVESDecember 5, 1939On October 27, 1939, the National Labor Relations Board, hereincalled the Board, issued a Supplemental Decision and Second Direc-tion of Election in the above-entitledcase.'Pursuant to the SecondDirection of Election, an election by secret ballot was conductedon November 10, 1939, under the direction and supervision of the'Regional Director for the Second Region (New York City). OnNovember 16, 1939, the Regional Director, acting pursuant to ArticleIII, Section 9, of National Labor Relations Board Rules and Regu-lations-Series 2, issued and duly served upon the parties her Elec-tionReport.No objections to the conduct of the ballot or the,Election Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number eligibleto vote________________________________ 540Totalnumber of ballots cast________________________________ 504Totalnumber of ballots counted____________________________ 502Total number of ballots cast for Meat Cutters Union, Local261, chartered by AmalgamatedMeat Cuttersand ButcherWorkmen ofNorth America, affiliated with the American.FederationofLabor______________________________________ 371Total number of ballots cast against Meat Cutters Union,Local 261,charteredby Amalgamated Meat Cutters andButcherWorkmen ofNorth America, affiliated with theAmerican Federation of Labor____________________________ 131Total number of blank ballots______________________________2Total number of void ballots_______________________________0Total number of challenged ballots_________________________0By virtue of and pursuant to the power vested in the NationalLaborRelationsBoard by Section 9 (c) of the National Labor Rela-1 16 N. L. R. B. 574. The Supplemental Decision and Second Direction of Electionwas issued followingan election held on September 29, 1939, pursuant to a Decision andDirection of Electionsissued inthese proceedings and reported in 15 N. L. It. B. 268.18 N. L. R. B., No. 16.122 ARMOUR & COMPANY123LionsAct, 49 Stat. 449, and pursuant to ArticleIII, Sections 8 and9,ofNational Labor Relations Board Rules and Regulations-Series 2,IT IS HEREBY CERTIFIEDthatMeat Cutters Union, Local 261, char-tered by Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, affiliated with the American Federation of Labor, has beendesignated and selected by a majority of all production and main-tenance employees of Armour & Company at its 6th Street and 17thStreet plants in Jersey City, New Jersey, including watchmen, em-ployees performing checking, weighing, and clerical duties insidethe plants where the production and maintenance work is carriedon, employees in the motive-power department, the mechanical de-partment, and the garage department, shipping clerks, retail clerks,dry man, but excluding supervisory, employees, assistant foremen, allclerical help doing work in the Company offices, separate and apartfrom the production and maintenance workers, chemists, peddlersalesmen, chauffeurs, and T.Hannigan,as their representative forthe purposes of collective bargaining and that, pursuant to Section9 (a) of the National Labor Relations Act, Meat Cutters Union,Local 261, chartered by Amalgamated Meat Cutters and ButcherWorkmen of North America, affiliated with the American Federationof Labor, is the exclusive representative of all such employees for thepurposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of. employment.MR. WILLIAM M. LEISERSON took no part in the consideration ofthe above Certification of Representatives.